Citation Nr: 1224378	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  12-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson 's disease, to include as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	A. Lori Jones, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2012 VA-9 substantive appeal form, the Veteran indicated that he wanted to appear for a hearing before a Veterans Law Judge by live video conference.  It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted if a claimant expresses a desire to appear before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to appear for a video conference hearing before a Veterans Law Judge.  All correspondence pertaining to this matter should be associated with the claims folder.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



